Exhibit 10.2

 

Current Director Compensation Arrangements

 

Mr. Gerald Birnbach, the only director employed by the Company, is paid a fee of
$500 per regular meeting attended. Non-employee directors are paid $2,500 per
regular meeting attended. No fees are paid to directors for attending special
meetings of the Board or for their service on Board committees. The Chairman of
the Audit Committee, Allan Tofias, is paid an annual fee of $10,000. Directors
are also eligible to receive stock option grants under the Company’s 2003 Stock
Option and Incentive Plan. In addition, each of Directors Harvey I. Ptashek,
Charles T. Rosen, Keith J. Rowe, Silver J. Silver and Gerald O. Woodlief are
participants in the Executive Medical Reimbursement Plan, which provides
reimbursement for out-of-pocket costs incurred under the Company’s general
health insurance plan.

 

30